DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
	Claims 7 and 8 are still rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (Fig. 9) (of record) for reasons of record.

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claims 1-6 are allowed.

Response to Arguments
Applicant's arguments filed 12/21/21 have been fully considered but they are not persuasive. Applicant argues that Takahashi does not disclose that the envelope tracking supply modulator is configured to receive a digital envelope reference signal. However, the limitation of “digital envelope reference signal” is an intended use of the invention. Applicant further argues that the elements 1023-1026 is not configured to receive a digital envelope reference signal as required by claim 7 and the linear amplifier 1001 that is an analog amplifier. Examiner disagrees with this statement. The non-inverting input terminal of the comparator 1025 in the linear amplifier 1001 has a capability to receive a digital .   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843